OPINION — AG — ** ELECTION — CAMPAIGN EXPENDITURE ** QUESTION(1): IS A CANDIDATE REQUIRED TO FILE ANY REPORT OF HIS EXPENDITURES AND OF CONTRIBUTIONS MADE TO HIM ? — NEGATIVE, QUESTION(2): IS A CANDIDATE IN SUCH SPECIAL PRIMARY ELECTION LIMITED BY LAW TO ANY MAXIMUM AMOUNT OF EXPENDITURES ? — NEGATIVE (ELECTION, POLITICAL CONTRIBUTIONS) CITE: 26 O.S. 414 [26-414], 26 O.S. 418 [26-418] (FRED HANSEN)
CANDIDATE IN SPECIAL PRIMARY ELECTION NOT REQUIRED TO FILE REPORT OF EXPENDITURES; NO LIMIT ON EXPENDITURES. 26 O.S.H. 414, 26 O.S.H. 418